Order and decree of the surrogate unanimously affirmed, with costs to the respondent against the appellants, on the ground that the question of the residence of the decedent was one of mixed law and fact which the surrogate has determined upon sufficient evidence; and that the committee of her person had the right to establish her place of residence in *684Sullivan county after she was declared incompetent. (See Matter of Curtiss, 199 N. Y. 36, 41.) Present — Van Kirk, P. J., Hinman, Davis, Hill and Hasbrouck, JJ.